MEMORANDUM **
Hui Won Chong, a native and citizen of South Korea, petitions pro se for review of the Board of Immigration Appeals’ order summarily affirming the Immigration Judge’s (“IJ”) decision denying his application for deferral of removal under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Zheng v. Ashcroft, 332 F.3d 1186, 1193 (9th Cir. 2003), and we deny the petition for review.
Substantial evidence supports the IJ’s conclusion that Chong was not credible because Chong failed to mention in his written application his fear of torture by the South Korean president due to a speech he delivered on the risk of nuclear war with North Korea. This omission goes to the heart of Chong’s claim, Li v. *516Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and accordingly, Chong has failed to establish eligibility for deferral of removal under CAT, Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir.2003).
Chong’s remaining contentions are without merit.
The court’s order of November 23, 2005, denying Chong’s motion for appointment of counsel, states that no motions for reconsideration of that order will be entertained. Consequently, we do not entertain Chong’s renewed motion for appointment of counsel.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.